Citation Nr: 1117341	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  08-10 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial compensable rating for a right eyebrow scar.

4.  Entitlement to an initial rating greater than 10 percent for adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a May 2010 hearing held before the undersigned Veterans Law Judge (VLJ) sitting at the RO, a transcript of which is associated with the claims file.

The issues of entitlement to an initial rating greater than 10 percent for adjustment disorder with depressed mood, and entitlement to service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of tinnitus.

2.  Tinnitus was first diagnosed at a February 2007 private outpatient visit.

3.  The evidence of record does not relate the Veteran's tinnitus to his military service.

4.  The Veteran's right eyebrow scar measures 1 centimeter in width, 0.3 centimeters in length, but did not adhere to underlying tissue, did not cause limitation of motion, loss of function, induration or inflexibility, underlying soft tissue damage; and was not tender on palpation, elevated, depressed, of abnormal texture, or have an area of discoloration larger than the noted measurements.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for an increased rating for a right eyebrow scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  February 2007 and May 2008 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in January 2005, July 2007, and September 2008; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the Veteran's Board hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted that the Veteran's testimony would focus on the issues of entitlement to service connection for tinnitus, entitlement to service connection for hypertension, and entitlement to an initial compensable rating for a right eyebrow scar.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ then asked questions to ascertain the etiology of the Veteran's tinnitus and hypertension, and whether the Veteran's right eyebrow scar had worsened in severity.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about his right eyebrow scar symptoms, and the history of his tinnitus and hypertension.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claims; through his testimony, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  The Board ultimately finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

There is no indication in the record that any additional evidence, relevant to the issues of entitlement to service connection for tinnitus and entitlement to an increased evaluation for a scar, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection Claim

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show no evidence of tinnitus, to include at the January 1968 service separation examination.  He also denied experiencing running ears, ear nose or throat trouble, or hearing loss on his January 1968 subjective report of medical history.

Subsequent to service, a June 2004 private otolaryngologic evaluation noted hearing loss, but the Veteran did not report tinnitus and it was not diagnosed.  While the January 2005 VA audiology examination was primarily intended to evaluate the Veteran's hearing loss, the examination report indicates that recurrent tinnitus was not reported.  At that time, the Veteran reported that his inservice noise exposure included firing rifles and machine guns, and postservice work in an iron foundry and a fabrication company, the latter of which required use of hearing protection.  He also admitted recreational exposure while hunting with a shotgun, for which he used ear plugs and earmuffs.  Similarly, the January 2005 VA ear disease examination was intended to address the Veteran's hearing loss, but the VA examiner specifically pointed out that the Veteran twice denied having tinnitus currently or having had it in the past, and also denied vertigo, balance, or gait problems.  Again, tinnitus was not diagnosed.

The Veteran first reported experiencing bilateral tinnitus at a February 2007 private outpatient visit, at which time he simultaneously reported episodes of recurrent dizziness, and at a March 2007 VA outpatient visit.  At the July 2007 VA audiology examination, the Veteran reported recurrent bilateral tinnitus.  The VA examiner noted that the onset of tinnitus was unknown to the Veteran, who described it as "longstanding."  Tinnitus was diagnosed.  In a March 2008 letter, the Veteran's private physician noted the Veteran's report of bilateral tinnitus since his military service, which was very distracting and had not improved with hearing aid use.  At the May 2010 Board hearing, the Veteran reported using M-14 and M-60 rifles during basic training and was tasked with disposing of ordnance by discharging the ammunition through firearms at least once every two months.  He also reported postservice work as a welder and as an auto mechanic, and postservice recreational hunting.

The July 2007 VA audiology examiner concluded that the Veteran's tinnitus was a new complaint, since the examiner's review of the claims file revealed that the Veteran had several previous opportunities to report tinnitus, and either denied its existence or simply had not reported it.  Coupled with the Veteran's postservice occupational and recreational noise exposure history, it was the examiner's opinion that tinnitus was less likely as not caused by, or the result of, noise exposure encountered during military service, and that there was no documented medical evidence in the claims file to attribute the tinnitus on a secondary basis to the service-connected hearing loss.  

Conversely, the Veteran's private physician's March 2008 opinion noted the Veteran's reported history of having tinnitus since military service, when he used an M14 rifle and was exposed to heavy ammunition fire for hours a day.  He opined that the Veteran's tinnitus was "very likely" due to loud noise exposure while in the military.  No rationale was provided for the opinion, other than the Veteran's report of the onset and duration of his tinnitus.

Tinnitus is a "subjective" disorder, as its existence is generally determined by whether or not a veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, which the Veteran in this case did on multiple occasions beginning in February 2007, then a diagnosis of tinnitus is generally applied without further examination.  Id. at 374.

Despite a current diagnosis, the evidence of record does not relate the Veteran's tinnitus to his military service.  The Veteran denied having tinnitus at his January 1968 service separation examination, and at two separate VA examinations in January 2005, denied experiencing tinnitus at that time or at any time in the past, even when specifically asked if he experienced the condition.  Further, his claims at the March 2008 private visit and at the July 2007 VA examination that he had experienced tinnitus since military service are not credible lay statements of continuity.  Compare Charles, 16 Vet. App. at 374, to Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).  The first objective documentation of the onset of tinnitus is in 2007, almost 40 years after the Veteran's separation from service.  Thus, continuity of symptomatology is not shown.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991)

On that basis, the Veteran's Board finds that the July 2007 VA opinion should be afforded more weight than the March 2008 opinion of the Veteran's private physician.  The March 2008 private opinion is based on the Veteran's subjective report that he experienced tinnitus since his military service.  While in most cases, the lack of review of a Veteran's recorded medical history, and a nexus opinion based on the Veteran's reported history, is not necessarily lacking, so long as the reported medical history on which the opinion is based is consistent with the documented medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In this case, however, the documentary evidence clearly disproves the Veteran's claim that he experienced tinnitus since military service.  Thus, the March 2008 opinion is not probative.  

Similarly, the March 2008 private opinion provides little rationale, other than the Veteran's reported continuity of symptomatology.  Conversely, the July 2007 VA opinion, in providing a negative nexus, clearly points out the inconsistencies between the Veteran's reports of continuity of symptomatology, and the documentary evidence of record, as well as the Veteran's significant postservice noise exposure.  The Court has held that most of the probative value of a medical opinion comes from its reasoning.  Id.  For these reasons, service connection for tinnitus is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for the Veteran's right eyebrow scar was granted in the December 2008 rating decision, and an initial noncompensable rating assigned under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800, which contemplates scars that cause disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2010)).  Where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, because the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008, and the Veteran's claim was received in April 2008, the regulations as amended are not applicable.  

Prior to October 23, 2008, Diagnostic Code 7800 rated scars based on the presence or absence of the eight characteristics of disfigurement: scar five or more inches in length; scar at least one-quarter inch wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

To that end, Diagnostic Code 7800 provides for a 10 percent rating when one characteristic of disfigurement is present; a 30 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and the maximum 80 percent evaluation when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  

At the September 2008 VA scars examination, the Veteran's right eyebrow scar measured 1 centimeter in width and 0.3 centimeters in length.  It was noted as not being tender on palpation, not adhering to underlying tissue, not causing limitation of motion or loss of function, not causing induration or inflexibility.  There was no evidence of underlying soft tissue damage, elevation, depression, or abnormal texture.  Although it was red-colored as compared to the surrounding skin, the scar measured less than six square inches (39 square centimeters).  Thus, none of the eight scar characteristics were present on examination; for that reason, a compensable rating is not warranted under Diagnostic Code 7800.

The Veteran asserted at his May 2010 Board hearing that

during different times of the year, mainly during the summertime when there is heat involved, the scar will start to itch and I rub it and it just seems to . . . feel so good to scratch it harder and harder and harder and very shortly my whole eye, the area around my eye and the scar is so tender I can't hardly touch it.

The Veteran further stated that the scar was tender solely because he made it that way; "it [wa]s not tender all the time."  Thus, the Veteran's own testimony confirms that the scar, without provocation by way of the Veteran's rubbing and scratching, is not tender on palpation.

Other scar rating criteria have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 7801 does not apply as it provides ratings for scars other than the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Diagnostic Codes 7802, 7803, 7804, and 7805 also are not for application because the Veteran's scar is not shown to have caused limited motion, to be a deep scar, to be unstable, to be painful on examination, or to cause limitation of function of the right eyebrow area.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008). 

Consideration has also been given regarding whether the assigned schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The assigned schedular rating is adequate.  Ratings in excess of those assigned are provided for certain manifestations of scars, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's scar.  He has not required hospitalization and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a higher initial rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.

An initial compensable rating for a right eyebrow scar is denied.


REMAND

A September 2009 rating decision granted service connection for adjustment disorder with depressed mood, and assigned a 10 percent initial rating.  In written correspondence dated in May 2010, the Veteran disagreed with that rating decision.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Review of the claims file does not show that VA has issued a statement of the case in response to the Veteran's May 2010 notice of disagreement, as required by 38 U.S.C.A. § 1114(j) (West 2002).  Remand is thus required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Additionally, the record reflects that the Veteran's blood pressure reading was 104/60 mm/hg at his September 1964 enlistment examination, and 118/70 mm/hg at his January 1968 service separation examination.  Despite these readings, which are within normal limits, the Veteran indicated that he had a history of high or low blood pressure on his January 1968 subjective report of medical history; the examining physician indicated that he had a past history of high or low blood pressure, with no sequelae.  Although hypertension was not formally diagnosed in any service treatment record, the notation on the report of medical history, coupled with the current diagnosis noted in the record, triggers VA's duty to assist by providing a VA examination to determine first, whether hypertension existed in service, and second, whether the Veteran's current diagnosis is related ot his military service.  McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).  

Accordingly, the issues of entitlement to an initial rating greater than 10 percent for adjustment disorder with depressed mood, and entitlement to service connection for hypertension, are REMANDED for the following actions:

1.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to an initial rating greater than 10 percent for adjustment disorder with depressed mood.  38 C.F.R. § 19.26 (2010).  In the notice and statement of the case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the September 2009 rating decision denying his claim must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

2.  Schedule the Veteran for a VA heart examination to determine the etiology of his currently diagnosed hypertension.  Specifically, the examiner should review the claims file and first determine whether hypertension existed during the Veteran's period of military service, taking into account the subjective and objective notations on the Veteran's January 1968 report of medical history and his January 1968 service separation examination.  Thereafter, the examiner should determine if the Veteran's currently diagnosed hypertension is at least as likely as not (50 percent probability or greater) related to his military service.  A complete rationale must be provided for all opinions expressed.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

4.  Readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


